default judgment would be void if appellant were not served with the
                amended complaint, but they instead contend that appellant was served
                with the amended complaint. Nothing in the record, however, supports
                this contention.' Thus, we agree with appellant that the default judgment
                was void. Because the default judgment was void, we conclude that the
                district court abused its discretion in denying appellant's motion to vacate
                the default judgment. 2 Accordingly, we
                             ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for further proceedings
                consistent with this order.




                                                                    fret,              J.




                      1In particular, even accepting respondents' argument that appellant,
                via his insurer, had consented to service of process by mail, the district
                court minutes from the September 6, 2012, hearing do not support a
                conclusion that the amended complaint was served on appellant by mail.

                      2 We note respondents' argument that appellant's insurer entered
                into a binding settlement agreement with respondents on appellant's
                behalf wherein appellant agreed that a default judgment would be entered
                against him This argument, however, is not directly relevant to the issue
                presented in this appeal, which is whether the default judgment was void
                for nonservice of process.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                cc:   Hon. David B. Barker, District Judge
                      John Walter Boyer, Settlement Judge
                      Schuetze & McGaha, P.C.
                      Hutchison & Steffen, LLC
                      Law Office of David Sampson
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A